Citation Nr: 0942094	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  03-22 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastroenteritis and irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for lymphadenopathy.

3.  Entitlement to service connection for migraines, to 
include as secondary to service-connected vertigo.

4.  Entitlement to service connection for a neck condition, 
to include trigeminal neuralgia.  

5.  Entitlement to service connection for intervertebral disc 
syndrome with chronic pain of the low back and hip.

6.  Entitlement to service connection for ethmoid sinuses 
from mucoperiosteal disease, to include as due to exposure to 
Agent Orange.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for fibrotic scarring 
of the right lung, lower lobe, to include as due to 
asbestosis.  

8.  Entitlement to an effective date prior to March 5, 2001, 
for a disability evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD), major depressive 
disorder.

9.  Entitlement to an initial compensable evaluation for 
vertigo.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied service connection 
intervertebral disc syndrome with chronic pain of the low 
back and hip and service connection for ethmoid sinuses from 
mucoperiosteal disease, due to exposure to Agent Orange.  

It is also on appeal from a July 2004 rating decision that 
denied service connection for vertigo with migraine 
headaches, chronic neck pain and trigeminal neuralgia, and 
reopened the Veteran's claim for fibrotic scarring of the 
right lower lobe of the lung and denied it on the merits.  

In addition, a May 2003 rating decision assigned a 100 
percent evaluation for PTSD, effective March 2001.  An April 
2006 rating decision granted service connection for vertigo, 
and assigned a noncompensable evaluation.  

In July 2004, the Board remanded the issues of entitlement to 
service connection for inguinal lymphadenopathy, 
mucoperiosteal disease, IBS and gastroenteritis.  These 
issues are again before the Board for appellate 
consideration.  

At this point, the Board notes that the Veteran testified at 
a separate hearing, dated November 19, 2003, before another 
Veterans Law Judge on some of the issues before the Board at 
the time of the July 2004 Board decision.  The Veteran 
testified before another Veterans Law Judge on June 16, 2008.  
Because the Veteran has testified before two Veterans Law 
Judges involving some of the same issues, each must 
participate in this decision.  As such, this decision is 
being rendered by a panel of three Veterans Law Judges. 
38 U.S.C.A. § 7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 
(2008).

The Board notes that irrespective of the RO determination 
reopening the Veteran's claim for service connection for 
fibrotic scarring of the right lower lobe of the lung, it 
will adjudicate the initial issue of new and material 
evidence in the first instance, because this initial issue 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 196), aff'g 8 Vet. App. 
1 (1995).  In light of the favorable determination in this 
case, the appellant is not prejudiced by the Board's own 
adjudication of the initial issue of new and material 
evidence at this time.
The issues of entitlement to an initial compensable 
evaluation for vertigo, and entitlement to service connection 
for migraines, to include as secondary to service-connected 
vertigo, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

During the June 2009 hearing before the undersigned Veterans 
Law Judge, the Veteran raised the issue of entitlement to 
service connection for Meniere's Disease.  The Board refers 
this issue to the RO for proper development.  


FINDINGS OF FACT

1.  A March 2002 rating decision denied service connection 
for fibrotic scarring of the right lung, lower lobe; the 
Veteran did not appeal the decision within one year of 
receiving notification and thus the decision is final.

2.  Evidence added to the record since the March 2002 rating 
decision does relate to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for 
fibrotic scarring of the right lung, lower lobe, and does 
raise a reasonable possibility of substantiating the claim.

3.  The evidence of record does not show that fibrotic 
scarring of the right lung, lower lobe, was incurred or 
aggravated during active duty.

4.  The evidence of record does not show that a 
gastrointestinal disorder, to include gastroenteritis and 
IBS, was incurred or aggravated during active duty.

5.  The evidence of record does not show that a neck 
condition, to include trigeminal neuralgia, was incurred or 
aggravated during active duty.

6.  The evidence of record does not show that intervertebral 
disc syndrome with chronic pain of the low back and hip was 
incurred or aggravated.

7.  The evidence of record does not show that ethmoid sinuses 
from mucoperiosteal disease during active duty were incurred 
or aggravated, nor may they be presumed to have been so 
incurred or aggravated.  

8.  After a July 1998 rating decision granting service 
connection and a 50 percent evaluation for PTSD, depressive 
disorder, the Veteran did not seek an increased evaluation 
until his March 5, 2001, claim; the evidence of record does 
not show that this disability warranted an increased 
evaluation at any time during the year prior to March 5, 
2001.  

9.  During a June 2009 hearing, the Veteran withdrew the 
issue of entitlement to service connection for inguinal 
lymphadenopathy.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision denying service connection 
for fibrotic scarring of the right lung, lower lobe, is 
final. 38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the March 2002 rating decision is 
new and material, and the claim for service connection for 
fibrotic scarring of the right lung, lower lobe, to include 
as due to asbestosis, is reopened.  38 U.S.C.A. §§ 5107, 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for service connection for fibrotic scarring 
of the right lung, lower lobe, to include as due to asbestos, 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  The criteria for service connection for a 
gastrointestinal disorder, to include gastroenteritis and 
IBS, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

5.  The criteria for service connection for a neck condition, 
to include trigeminal neuralgia, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

6.  The criteria for service connection for intervertebral 
disc syndrome with chronic pain of the low back and hip have 
not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

7.  The criteria for service connection for ethmoid sinuses 
from mucoperiosteal disease, to include as due to exposure to 
Agent Orange, have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

8.  An effective date earlier than March 5, 2001, for the 
grant of a disability evaluation in excess of 50 percent for 
PTSD, major depressive disorder, is not warranted.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2008).

9.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with regard to the issue of entitlement to 
service connection for inguinal lymphadenopathy have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in June 2002 and September 2003 that 
fully addressed all necessary notice elements and were sent 
prior to the initial AOJ decisions in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, correspondence dated in 
May 2009 provided Dingess notice.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
as the issue of service connection for fibrotic scarring of 
the right lung, lower lobe, is reopened, any defect with 
regard to VA's duty to notify and assist the Veteran in the 
development of this claim would result in harmless error.  
Further, the September 2003 VCAA letter addressed entitlement 
to the underlying benefit, to include the type of evidence 
necessary to establish entitlement to service connection.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The Veteran submitted private treatment records and 
was provided an opportunity to set forth his contentions 
during the June 2009 hearing before the undersigned Veterans 
Law Judge.  The Veteran was afforded VA examinations in 
December 2001 and April 2002 for his intervertebral disc 
syndrome claim, and a VA medical examination in July 2006 for 
his gastroenteritis and IBS claim.  

No VA examination was conducted for the Veteran's remaining 
service connection claims.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records are 
negative for a neck condition, sinus condition, or fibrotic 
scarring of the lower lobe of the right lung; and there are 
no nexus opinions linking these conditions to the Veteran's 
service.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence 

A March 2002 rating decision denied service connection for 
fibrotic scarring of the right lower lobe of the lung.  The 
RO found that the Veteran had not been hit by lightning while 
on active duty, and there was no evidence that he currently 
had fibrotic scarring of the right lower lobe of the lung.  
The rating decision is final.  38 U.S.C.A. § 7105 (West 
2002).

Evidence of record at that time included the Veteran's 
service treatment records and post-service VA treatment 
records.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

In connection with his current application to reopen his 
claim, the Veteran presented January 1998 VA X-ray reports 
showing probable scarring in the right lower lobe, and a 
February 2001 private impression that, given the Veteran's 
occupational exposure history, interstitial and pleural 
changes seen on chest X-ray and a reduction in DLCO sb were 
consistent with a clinical diagnosis of mild asbestosis.  
While this evidence predates the March 2002 rating decision, 
it does not appear to have been of record until later.

The Board finds that these records constitute new and 
material evidence.  They are new evidence that was not 
previously submitted to VA.  They are material because they 
show that the Veteran now has the claimed fibrotic scarring, 
an unestablished fact necessary to substantiate the claim.  
It is not cumulative or redundant of the evidence of record 
at the time of the March 2002 rating decision and raises a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The next step for the Board in this case is to assess the new 
and material evidence in the context of the other evidence of 
record and make new factual determinations.  See Masors v. 
Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. 
Derwinski, 1 Vet. App. 419, 425 (1991), and Jones v. 
Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of "new 
and material" evidence does not mean that the case will be 
allowed, just that the case will be reopened and new evidence 
considered in the context of all other evidence for a new 
determination of the issue.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the merits of 
his claim before the Board, reviewed the 
[independent medical opinion], submitted additional 
evidence in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to ask the 
veteran if he objected to Board adjudication in the 
first instance. [citations omitted]. Alternatively, 
failing to make that inquiry of the veteran, the 
[Board] decision should, under Bernard, have 
explained, as part of its statement of reasons or 
bases, why there was no prejudice to the veteran 
from its adjudication of the claim on the merits 
without first remanding the matter to the RO.

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

In this case, the Veteran has been provided with pertinent 
laws and regulations regarding service connection, the issue 
before the Board at this time.  He has been given the 
opportunity to review the evidence of record and submit 
arguments in support of his claim.  The Veteran's arguments 
show that he has actual knowledge of why his claim was denied 
in 2002, and therefore he has knowledge of what evidence is 
required to substantiate the claim now.  Indeed, his 
arguments have focused squarely on the issue of service 
connection, not whether new and material evidence has been 
submitted.  Thus, the Board finds that the Veteran would not 
be prejudiced by the adjudication of his claim at this time.  
Accordingly, there is no basis for an additional delay in the 
adjudication of this case and the Board will proceed with the 
adjudication of the claim of entitlement to service 
connection for fibrotic scarring of the lower lobe of the 
right lung.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran served in Vietnam, and therefore exposure to 
herbicides is presumed.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, a number 
of specified conditions, not including ethmoid sinuses from 
mucoperiosteal disease, shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  
The Secretary of the Department of Veterans Affairs 
(Secretary) has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

The Veteran contends that in 1969 at a missile base in 
Rockville, Maryland, the guard shack he was in was struck by 
lightning.  He was unconscious for two hours, had no pulse, 
was not breathing and was thought to be dead.  He contends 
that his stomach problems began as a result of the lightning 
strike and continued in Germany and Vietnam.  He notes that 
he was treated for gastroenteritis several times, although 
treatment was only shown in April 1971.  

The Veteran also states that his neck and back problems also 
began when the guard shack he was in was hit by the 
lightning.  He later hurt his neck when he fell in boot camp 
and fell on a C4 plane.  He contends that his sinus problems 
began as a result of exposure to diesel fuel and herbicides.  

The Veteran also asserts that he now has fibrotic scarring of 
the lower lobe of the right lung due to exposure to asbestos 
in packing materials around guns, while living in barracks, 
and while wearing asbestos-lined gloves.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against each of the 
Veteran's service connection claims.  The evidence of record 
does not link any of the Veteran's current claimed conditions 
to his service.  

The Veteran's service treatment records do not show that he 
was in a guard shack that was struck by lightning.  They are 
also negative for any complaints, symptoms, findings or 
diagnoses related to the neck, low back (other than the 
coccyx, for which the Veteran is already service-connected), 
hips, sinuses or lungs.  He was treated with gastroenteritis 
on one occasion, in April 1971.  The report of the Veteran's 
July 1971 separation medical examination indicates that he 
was normal on all clinical evaluations, and identifies no 
defects or diagnoses.  

Because the claimed neck, low back, hip, sinus and lung 
conditions were not seen during service, service connection 
may not be established based on chronicity in service or 
continuity of symptomatology thereafter.  38 C.F.R. § 3.303; 
Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Because 
the Veteran's gastrointestinal system was normal at 
separation, the Veteran's service treatment records do not 
support service connection for gastroenteritis with IBS.

The Veteran's post-service medical records do not show 
treatment for arthritis of the low back or hip within one 
year of separation from service.  Therefore, presumptive 
service connection is not warranted.  38 C.F.R. §§ 3.307 and 
3.309.  In fact, the Veteran's post-service medical records 
do not show the claimed conditions for many years after 
separation.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Turning to the Veteran's lungs, and as noted above, January 
1998 VA X-ray reports show probable scarring in the right 
lower lobe and a February 2001 private report noted that 
interstitial and pleural changes and a reduction in DLCO sb 
were consistent with a clinical diagnosis of mild asbestosis.  
The February 2001 report noted that the Veteran was a plumber 
and steamfitter who was exposed to asbestos from 1971 to 
1989.  Significantly, this opinion does not link the 
Veteran's asbestosis to his military service or exposure to 
asbestos therein.  

A January 2004 VA X-ray report notes that the Veteran's lungs 
were clear.  The pertinent impression was no radiographic 
cardiopulmonary disease, no interval change [since February 
2001 VA X-ray].  A November 2007 VA X-ray report provides 
that the Veteran reported previous "scarring."  The report 
compared the current findings to the January 2004 report, and 
notes that the Veteran's lung fields were clear, no change.  
The impression was negative for scarring.  

The foregoing records simply do not show that the Veteran has 
current fibrotic scarring of the right lung's lower lobe, due 
to active duty.  

Turning to the Veteran's gastrointestinal disorder, the 
report of a May 2005 VA esophagus and hiatal hernia 
examination, and the report of a May 2005 VA intestines 
examination, relates that they were conducted on the same 
date by the same examiner.  The reports relate that the 
examiner reviewed the Veteran's claims file, and set forth 
the pertinent medical history and current complaints.  The 
results of current physical examination and testing are 
provided.  The diagnoses were hiatal hernia and GERD, and 
diverticulosis and history of IBS.  

The report of a July 2006 VA examination opinion provides 
that it was not likely that the Veteran's gastroenteritis 
and/or IBS were the result of a disease or injury shown 
during the Veteran's active service.  The examiner noted that 
the Veteran's service treatment records showed one episode of 
treatment for gastroenteritis.  There were no findings of IBS 
in his service treatment records.  There was no apparent 
association medically between his gastroenteritis and/or IBS 
other than the fact that they involved the gastrointestinal 
system.  The Veteran's most recent evaluations found a hiatal 
hernia with associated GERD, and diverticulosis.  The 
examiner noted that there was no association between these 
diagnoses and any disease or injury found in his service 
medical record.

Turning to the Veteran's neck, VA treatment records dated in 
2002 and 2003 reflect complaints of pain radiating down the 
right side of the neck, also affecting the crown of the 
Veteran's head. He also complained of constant right side 
facial pain, the intensity of which changed depending on his 
anxiety level.  The Veteran related the history of an in-
service lightning injury 32 years earlier.  Pertinent 
impressions included trigeminal neuralgia, resulting from 
remote lightning injury.  

The Court has held that VA can not reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  In this case, the Board finds 
that these impression linking the Veteran's current 
trigeminal neuralgia to his service is entitled to very 
limited probative value as there is no evidence indicating 
that the Veteran was struck by lightning while on active 
duty.  The Board does not find the Veteran's assertion that 
he was struck by lightning credible in the absence of any 
service records documenting such an incident.  In view of the 
fact that the record contains extensive service records and 
there being no indication of any missing records, the Board 
finds that if the Veteran was struck by lightning in service, 
there would be a record thereof.  The Board thus finds that 
the history is not accurate based on a review of service 
treatment records. 

Turning to the Veteran's low back and hip, in a December 2001 
statement one of the Veteran's comrades relates that he 
witnessed the Veteran fall during basic training in 1968.  He 
had been aware of the Veteran's discomfort in the lower half 
of his back since that time.  

VA treatment records dated in December 1999 relate that the 
Veteran reported being injured in Vietnam when he fell on his 
back in a cargo plane (apparently a reference to the 
Veteran's service-connected injury of the coccyx).  He 
injured his back again in 1996 in a fall at work at the post 
office and in 1997 at work when he fell to the floor as a 
chair gave way.  A January 2000 VA outpatient treatment 
report notes that the Veteran was being followed by 
neurosurgery for L5 radiculopathy shown by MRI and EMG, and 
was currently dealing with a workman's compensation claim.  
In August 2001, the Veteran reported that the back pain began 
several years earlier after an injury in the service.  VA 
treatment records dated to 2002 include diagnoses of 
degenerative disc disease of the lumbosacral spine with left 
L5 radiculopathy and degenerative disc disease of the left 
hip.  

The report of a December 2001 VA bones [orthopedic] 
examination provides the Veteran's in-service history of 
injuries during basic training and in an airplane, as well as 
his 1997 work injury when a chair collapsed beneath him.  The 
report sets forth all physical findings in detail.  The 
impression was marked psychological overlay.  There was no 
evidence of continued sciatica nor any compression of the 
nerve in any fashion.  Although a 1999 MRI did show a history 
of having had degenerative changes and a herniated disk, 
there were no objective findings to suggest that the pressure 
was still existing.  The examiner stated that if the Veteran 
did have a herniated lumbar disk that was productive of 
symptoms, it certainly appeared to be something that occurred 
when he was hurt in 1997, when the chair broke.  The facts 
reveal that he was still able to continue with his regular 
duties while in the military, and in fact was able to work 
for 19 years post-service as a plumber, an occupation which 
required a lot of twisting, standing and pulling.  The 
examiner said that there was nothing to suggest any service-
related pathology in his lumbar spine.  Of interest was that 
he was noted to have some abnormality of the left hip on 
plain films, and his arthritis in the left hip could be 
compatible with some of his complaints he had in his groin, 
which he felt were related to the back but which appeared to 
be more hip symptomatology.  

The report of an August 2002 VA spine examination provides 
the relevant history of the Veteran's in-service coccyx 
injury, as well as current findings.  The impression was 
lumbar strain by history only.  

The foregoing examination reports do not show that the 
Veteran currently has intervertebral disc syndrome with 
chronic pain of the low back and hip, due to injuries 
incurred during active duty.  As such, there is no medical 
nexus evidence linking any current low back and hip disorder 
to any claimed injury sustained in service. 

Turning to the Veteran's sinuses, VA treatment records 
include a February 2002 MRI report showing an impression of 
mucoperiosteal disease of the ethmoid sinuses.  There are 
simply no records linking this condition to the Veteran's 
service or exposure to herbicide or diesel fuel during active 
duty.  

The Board is aware of the Veteran's own contentions in 
support of each of his service connection claims.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu, supra (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, to the extent that the Veteran is able to 
observe continuity of the claimed conditions to the present, 
his opinions are outweighed by the competent medical 
evidence.  Simply stated, the Veteran's service treatment 
records (containing no competent medical evidence of the 
claimed conditions at separation) and post-service treatment 
records (containing no competent medical evidence linking the 
current conditions to the Veteran's service) outweigh the 
Veteran's contentions.

In sum, the evidence of record demonstrates that the Veteran 
is not entitled to service connection for fibrotic scarring 
of the lower lobe of the right lung; a gastrointestinal 
disorder, to include gastroenteritis and IBS; a neck 
condition, to include trigeminal neuralgia; intervertebral 
disc syndrome with chronic pain of the low back and hip; and 
ethmoid sinuses from mucoperiosteal disease.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Earlier Effective Date

The Veteran contends that he is entitled to an effective date 
prior to March 5, 2001, for the grant of an evaluation in 
excess of 50 percent for PTSD.  In so arguing, he points to 
the symptoms noted in the report of a 1998 VA psychiatric 
examination.

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

In the present case, a July 1998 rating decision granted 
service connection for PTSD, major depressive disorder, with 
a 50 percent evaluation.  The Veteran did not disagree with 
the evaluation and the decision became final.  38 U.S.C.A. 
§ 7105 (West 2002).  The Veteran submitted a claim for an 
increased evaluation on March 5, 2001.  This claim led to the 
May 2003 rating decision assigning a 100 percent evaluation, 
effective March 5, 2001.  The rating decision noted that 
March 5, 2001, was the date of receipt of the claim for an 
increase.  

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an earlier effective date is not 
warranted.  A careful review of the record fails to show 
that, following the July 1998 rating decision that assigned 
the 50 percent evaluation, the Veteran filed either a formal 
or informal claim for an increased evaluation until March 5, 
2001.  38 C.F.R. § 3.400(o)(1).  Further, there is no medical 
evidence that any increase in disability occurred during the 
one-year period prior to the March 5, 2001, claim.  38 C.F.R. 
3.400 (o)(1)(2); Diagnostic Code 9411.  Thus, in assigning 
March 5, 2001, as the effective date for the increased 
evaluation, VA has already assigned the earliest possible 
effective date. 

The Court has held that "[w]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  See Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995) [citing Sabonis v. 
Brown, 6 Vet. App. 426 (1994)].  Since the law is 
dispositive, an effective date prior to March 5, 2001, for 
the grant of an evaluation in excess of 50 percent for PTSD, 
major depressive disorder is not available.  Sabonis, supra.

Withdrawn Issue 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

During the November 2008 hearing, the Veteran withdrew his 
appeal to the Board concerning the issue of entitlement to 
service connection for lymphoadenopathy.

Based on the above, there remain no allegations of error of 
fact or law for appellate consideration with regard to the 
issue of entitlement to service connection for 
lymphoadenopathy.  Accordingly, it is therefore dismissed.


ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for 
fibrotic scarring of the right lung, lower lobe, to include 
as due to asbestosis is granted; to this extent only, the 
appeal is granted.

Service connection for a gastrointestinal disorder, to 
include gastroenteritis and IBS, is denied.

Service connection for a neck condition, to include 
trigeminal neuralgia, is denied.
Service connection for intervertebral disc syndrome with 
chronic pain of the low back and hip is denied.

Service connection for ethmoid sinuses from mucoperiosteal 
disease, to include as due to exposure to Agent Orange, is 
denied.

An effective date prior to March 5, 2001, for the grant of a 
100 percent evaluation for PTSD, major depressive disorder is 
denied. 

The issue on appeal of entitlement to service connection for 
inguinal lymphoadenopathy is dismissed.


REMAND

A preliminary review of the record provides that the 
Veteran's claims for an initial compensable evaluation for 
vertigo, and entitlement to service connection for migraines, 
to include as secondary to service-connected vertigo, require 
additional development.  

The VCAA requires, among other things, that VA assist a 
claimant in providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The most recent VA examination for the Veteran's vertigo was 
conducted in June 1998.  The Court has held that when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In addition, recent VA treatment 
records show that the Veteran has hearing loss, which is part 
of the criteria for a compensable evaluation for vertigo.  
See 38 C.F.R. § 4.87, Diagnostic Code 6205 (2008)

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  Thus, the Veteran is competent to state 
that he has headaches with his vertigo.  Accordingly, a new 
examination is also necessary to determine whether the 
Veteran's claimed migraines, which are shown by VA treatment 
records, are related to his service-connected vertigo.  In 
this regard, VA treatment records include an assessment of 
vertigo and tinnitus with migrainous features.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of the 
Veteran's service-connected vertigo.  
The examiner shall also consider the 
nature, extent, and etiology of any 
migraine headache disorder claimed by 
the Veteran.  The claims file must be 
made available to the examiner.  

In specific regard to the claimed 
migraine headaches, following a review of 
the relevant medical evidence in the 
claims file, the medical history 
(including that set forth above), the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
asked to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that headaches are causally 
related to the Veteran's service-
connected vertigo, or are otherwise 
related to service.

A complete rationale for all opinions 
expressed must be provided.  

2.  Then, readjudicate the Veteran's 
claims for entitlement to an initial 
compensable evaluation for vertigo, and 
entitlement to service connection for 
migraines, to include as secondary to 
service-connected vertigo.  If any 
benefit sought on appeal remains 
denied, provide the Veteran with an 
SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



			
      KATHLEEN K. GALLAGHER		JONATHAN B. KRAMER
             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


